Citation Nr: 1111062	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to service connection for allergic rhinitis with post-nasal drip.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1985, March 2002 to August 2002, and February 2005 to August 2006, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for GERD and a sinus condition.  In May 2010, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The Veteran's GERD with hiatal hernia was aggravated beyond its normal progression by his active service. 

2.  The Veteran's chronic rhinitis with post-nasal drip was caused or aggravated by his GERD with hiatal hernia.


CONCLUSIONS OF LAW

1.  GERD with hiatal hernia was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2010).

2.  The Veteran's chronic rhinitis with post-nasal drip was caused or aggravated by service-connected GERD with hiatal hernia.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  GERD with hiatal hernia and allergic rhinitis, however, are not subject to that presumption.

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

GERD with Hiatal Hernia

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Service medical records show that on April 2004 National Guard periodic examination, the Veteran reported having GERD that he treated with antacids.  Prior to that date, the evidence does not show complaints or treatment for GERD.

Private treatment records dated prior to the Veteran's third period of active service show that in August 2004, he reported increased gas, heartburn, and indigestion.  He was taking Pepcid AC with some relief.  The diagnosis was GERD.  The Veteran was given samples of Pervacid.  

Service medical records from the Veteran's third period of active service show that on a December 2004 pre-deployment health questionnaire, the Veteran reported that he took Prevacid for gas.  In April 2006, the Veteran reported a history of gagging and vomiting after dinner.  Physical examination revealed symptoms suggestive of pharyngitis.  He reported a history of heartburn with treatment by Pervacid.  There assessment was GERD.  He was prescribed Aciphex and Nexium and advised to return to the clinic if symptoms persisted.  On June 2006 post-deployment health assessment, he reported that he had experienced vomiting while deployed.  On December 2006 post-deployment health reassessment, he reported that he currently suffered from diarrhea, vomiting, and frequent indigestion.  

Post-service VA treatment records show that in November 2006, the Veteran reported an increase in heartburn over the previous few weeks, with refluxing of acid-tasting emesis.  He had coughed or vomited blood-tinged emesis.  It was noted that in April 2006, the Veteran had been prescribed Nexium for control of his symptoms which had helped.  The Prevacid was not helping his symptoms.  The assessment was GERD, worsening of reflux symptoms with questionable ulcer, enterocolitis, or irritable bowel syndrome.  On November 2006 gastroenterology examination, he reported that since March 2006, while on active duty, he had begun to experience gagging and regurgitation once or twice per week.  He had also had a history of heartburn for five to eight years manifested by a burning sensation in his chest and throat, with a sour taste in his mouth. 

On January 2007 VA examination, the Veteran reported that his GERD symptoms had their onset in the summer of 2004.  He stated that prior to active duty, he experienced a burning sensation in his chest that went up to his throat, mostly at night.  In the past, he had relief when taking Prevacid.  He reported that while he was on active duty in Iraq, he began to gag and vomit after meals.  He went to sick call where he was given a different medication which had helped his symptoms, but he did not return for a refill.  He resumed vomiting after meals.  He reported that since he returned from Iraq, he would gag every few days, but no longer vomited.  He had since been provided with Ranitidine which had been added to his medication regime.  The examiner noted that whereas prior to active service, the Veteran required one medication for control of his GERD, since separation from service, he required two medication for control.  The diagnosis was GERD.

VA treatment records show that in April 2007, the Veteran underwent a panedoscopy that resulted in the diagnosis of hiatal hernia.  There was no evidence of reflux.  It was thought that his symptoms were instead related to a post-nasal drip.  It was planned that his reflux medications be decreased and he take a night time decongestant and antihistamine.  

Private treatment records show that in January 2008, the Veteran reported that he took Prevacid daily and the medication helped to control his symptoms of GERD.  When he did not take the medication, his heartburn would return.  

At his May 2010 hearing before the Board, the Veteran reported that he treated his reflux symptoms with medication and by sitting up in bed for a few hours prior to falling asleep.  He reported that he did not have to take that precaution prior to his active service.  He reported that prior to service, he had taken medication for his GERD off and on, but that since returning from service, he took medication on a daily basis.  

The Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's GERD pre-existed his entrance to his third period of active service.  In that regard, private treatment records and pre-deployment records demonstrate a history of GERD.  However, the Board finds that the evidence does not clearly and unmistakably demonstrate that the Veteran's GERD was not permanently worsened, or aggravated, during his third period of active service.  To the contrary, it appears that prior to active service, the Veteran was prescribed Prevacid on an "as needed" basis for symptoms of heart burn, but that during service, he developed symptoms of gagging and vomiting that was treated with two additional prescriptions.  On post-deployment assessment, completed within a year of separation from service, the Veteran reported vomiting and indigestion that had occurred during service.  In November 2006, the Veteran reported that prior to service he had experienced heart burn, but that since March of that year, he experienced additional symptoms of gagging and vomiting.  On January 2007 VA examination, it was noted by the examiner that the Veteran's GERD had increased during service as evidenced by the increase in medication needed for control of his symptoms.  Accordingly, it appears to the Board that the Veteran's GERD with hiatal hernia was aggravated or permanently worsened by his third period of active service.  Significantly, the evidence does not demonstrate in an obvious or manifest manner that the Veteran's symptoms were merely a natural progression of the condition. 

Accordingly, the Board finds that the Veteran's GERD with hiatal hernia pre-existed his service and was aggravated by his service.  Therefore, service connection for GERD with hiatal hernia is granted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronis Rhinitis with Post-Nasal Drip

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that while stationed in Iraq, he was exposed to environmental hazards including "burn pits" where many kinds of substances were burned in close proximity to his unit, possibly including plastic, petroleum, munitions, and metals.  He contends that his exposure to these hazards caused or aggravated his current rhinitis and cough.  

Private treatment records dated prior to the Veteran's third period of active service show treatment for a number of upper respiratory disorders, including for bronchitis in December 2002 and in April 2004, and pharyngitis in December 2004. 

Service medical records show that on December 2005 pre-deployment health assessment, the Veteran denied having any upper respiratory disorder.  In April 2006, in conjunction with his reported symptoms of GERD, he was found to have red and swollen tonsils, and swollen lymph nodes in the neck.  He was diagnosed with mild pharyngitis and prescribed an antibiotic.  On June 2008 post-deployment questionnaire, he denied having a chronic cough or difficulty breathing while deployed.  He reported that he had been exposed to smoke from burning trash or feces and vehicle or truck exhaust fumes.  On December 2006 post-deployment health reassessment, he reported that he had suffered from a chronic cough while deployed.   

A July 2006 private treatment records show a diagnosis of pharyngitis.  

On January 2007 VA examination, the Veteran reported the onset of a cough in November 2005 while in Iraq.  He stated that at the time, he noticed that his mouth and throat were dry and he coughed up phlegm.  He did not receive medical attention and found that drinking water helped.  Since he left Iraq, the cough had improved.  He reported that he had had a sinus condition since September 2005.  While in Iraq, he noticed that on some days, his nose dried out, and on other days it  ran.  Most of the time it felt like an item was lodged in the back of his throat when he swallowed.  Physical examination of the sinuses was normal.  There was some cobble stoning of the posterior pharynx consistent with chronic post-nasal drip.  The assessment was chronic rhinitis with post-nasal drip and cough.  The examiner concluded that GERD was the etiology of the diagnosis.  

Private treatment records dated from Septemeber 2007 to April 2009 show diagnoses of bronchitis, pharyngitis, and sinusitis.  

In this case, the Board finds that the Veteran was in sound condition upon entering service, as the evidence demonstrates that the though the Veteran suffered from bouts of acute bronchitis and pharyngitis prior to service, on entrance examination, no upper respiratory disorder, including rhinitis, was found.  Service medical records show only a singular diagnosis of pharyngitis treated with an antibiotic.  VA treatment records dated since service, however, show that the Veteran developed a chronic sensation of something caught in the back of his throat that caused him to clear his throat.  He reported that those symptoms had started while in service and had been accompanied by stuffiness or dryness in the sinuses that felt like a reaction to the environment in Iraq.  The Veteran is competent to state that he experienced symptoms of stuffiness, dryness, and something in the back of his throat during service, as those symptoms come to him through his senses.  Additionally, the Board finds that the Veteran's testimony is credible and consistent with his experience in Iraq and when taking into account the worsening of his GERD.  TO that extent, on January 2007 VA examination, the assessment was rhinitis with chronic post-nasal drip caused by his GERD.  Because the Veteran has been granted service connection for GERD by this decision, and because it shown that since service he has been diagnosed with a chronic upper respiratory condition that has been medically related to his GERD, it necessarily follows that his allergic rhinitis with post-nasal drip also warrants service connection.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for allergic rhinitis with post nasal drip is granted on a secondary basis, as the result of or aggravated by service-connected GERD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for GERD with hiatal hernia is granted. 

Service connection for allergic rhinitis with post nasal drip is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


